Detailed Action

Information Disclosure Statement

The information disclosure statement filed February 28, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

The applicant failed to provide a translation for the Korean Office Action of application 10-2020-0163899 cited in the IDS. For this reason, this document has not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 1 “comprising the steps of”. The word “the” in front of the limitation(s) “steps” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “comprising [[the]] steps of”.

In regards to claim(s) 2-5, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 6, the claim recites in lines 10-11 “analyzing the data transmitted from the gateway in a database classified by sensor”. The word “the” in front of the limitation(s) “data transmitted from the gateway” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines sensor data, but it does not define data transmitted from the gateway. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. 

In regards to claim(s) 7-9, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 6.
In regards to claim 7, the claim recites in lines 3-4 “when data collection of transmitting the data measured by the sensor node to the gateway”. The word “the” in front of the limitation(s) “data measured by the sensor node” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. Claim 6 only defines sensor data measured by the sensor unit. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. Also, the claim 6 defines one or more sensor nodes. It is unclear to which of the one or more sensor nodes the limitation in lines 3-4 of claim 7 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “when data collection of transmitting the data measured by the sensor unit to the gateway”.

In regards to claim 8, the claim recites in lines 1-2 “wherein the data channel transmits” and in line 5 “that the data channel is available”. Claims 6 defines a plurality of data channels. It is unclear to which of the plurality of data channels defined in claim 6 the limitations in lines 1-2 and 5 are referring. For this reason, the claim is indefinite.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US-8,648,734) in view of Urano et al. (US-8,438,249), Kim et al. (US-2008/0136708) and Garg et al. (US-2004/0032876).

In regards to claim 6, Harnett teaches a sensor data collection system comprising a sensor unit including one or more sensor nodes directly or indirectly connected to each other [fig. 1 element 40 (sensor unit) and 18 (sensor nodes), col. 3 L. 18-23]. 
Harnett also teaches that the system comprises a central station for storing and analyzing sensor data in a database [fig. 1 element 14, col. 3 L. 18-23, col. 4 L. 55-60, col. 9 L. 5-9]. However, Harnett does not teach that the central station is a server, that sensor data is transmitted via a gateway and that the data is classified in the database by sensor.
On the other hand, Urano teaches that the system can comprise PKPO153US / O/US PA-00049921a gateway for collecting sensor data measured by the sensor unit [col. 1 L. 42-44 and 48-59, col. 6 L. 32-35, col. 8 L. 6-10]. Furthermore, Urano teaches that the central station comprises a server and that the database classifies the data received from the gateway by sensor [col. 6 L. 32-40, col. 15 L. 1-8].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Urano’s teachings of having a gateway to collect data from the sensor units and a server to act as central station and stored the data by sensor in the system taught by Harnett because it will permit the sensor unit to communicate with a server that is in a different network and that has more processing power to process and store the data.
The combination of Harnett and Urano does not teach that the system comprises one or more data channels and a control channel.
On the other hand, Kim teaches that a system can comprise a data channel for transmitting sensor data from a sensor unit and a control channel to send commands to a sensor unit [par. 0032 L. 6-10].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kim’s teachings of having a data channel and a control channel in the system taught by the combination because it will permit the sensor to transmit data and receive commands without the risk of collisions or of losing data during transmission.
The combination of Harnett, Urano and Kim teaches that the sensor data send by the sensor unit is collected by the gateway [see Urano col. 6 L. 32-35] and that sensor unit sends the data using a data channel [see Kim par. 0032 L. 6-10]. These teachings mean that the system comprises one or more data channels for transmitting the sensor data measured by the sensor unit to a gateway. 
Furthermore, the combination teaches that control data can be sent from the gateway to the sensor unit [see Urano col. 8 L. 4-10] and that a control channel is used to transmit control data to the sensor unit [see Kim par. 0032 L. 6-10]. These teachings mean that the system comprises a control channel through which the gateway transmits control data to the sensor unit. However, the combination does not teach that the control data comprises a confirmation of whether any one of the data channels is available.
On the other hand, Garg teaches that control data sent to a unit can comprise a message indicating that a data channel is available [par. 0010 L. 1-10]. This teaching means that the gateway transmits a control data comprising a confirmation of whether any one of the data channels is available.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Garg’s teachings of a gateway transmitting a message indicating available data channels to the unit in the system taught by the combination because it will permit the unit to make sure that sensor data is transmitted via an available channel and that the data will be received without errors.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US-8,648,734) in view of Urano et al. (US-8,438,249), Kim et al. (US-2008/0136708) and Garg et al. (US-2004/0032876) as applied to claim 6 above, and further in view of Bambrick (US-10,284,926).

In regards to claim 7, the combination of Harnett, Urano, Kim and Garg, as applied in claim 6 above, does not teach that the sensor unit is only active when motion is detected.
On the other hand, Bambrick teaches that a sensor unit only performs measurements and transmits sensor data when motion is detected, and that the sensor unit will be in a stand by mode until motion is detected [col. 1 L. 55-67]. This teaching means that the sensor unit enters a standby mode of standing by without measuring data until a new motion is detected when data collection of transmitting the data measured by the sensor unit to the gateway is finished, and begins measurement again when a motion is detected.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Bambrick’s teachings of letting the senor unit to stay in a stand by mode until motion is detected in the system taught by the combination because it will permit the sensor unit to conserve power.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US-8,648,734) in view of Urano et al. (US-8,438,249), Kim et al. (US-2008/0136708) and Garg et al. (US-2004/0032876) as applied to claim 6 above, and further in view of Ahmad et al. (US-10,237,812).

In regards to claim 8, the combination of Harnett, Urano, Kim and Garg, as applied in claim 6 above, teaches that the data channel transmits the sensor data measured by the sensor unit to the gateway [see Urano col. 6 L. 32-35, see Kim par. 0032 L. 6-10]. Furthermore, the combination teaches that the sensor unit sends the data via the data channel when the gateway confirms that the data channel is available [see Garg par. 0010 L. 1-10]. This teaching means that the data channel transmits the sensor data when the gateway confirms that the data channel is available. However, the combination does not teach that the sensor unit inquires the gateway in order to receive the confirmation that the data channel is available.
On the other hand, Ahmad teaches that a device communicating with a gateway first inquires the gateway in order to receive a confirmation that the data channel is available [col. 19 L. 42-47]. This teaching means that the device inquires the gateway whether a data channel is available and receives an answer indicating that the data channel is available.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ahmad’s teachings of a device inquiring the gateway in order to know if a data channel is available in the system taught by the combination because it will permit the sensor unit to know, every time that data needs to be transmitted, which data channel is available.
The combination of Harnett, Urano, Kim, Garg and Ahmad that the sensor data inquires the gateway for available channels [see Ahmad col. 19 L. 42-47], and data control data is transmitted using a control channel [see Kim par. 0032 L. 6-10]. These teachings mean that the inquiry and the answer will be transmitted using the control channel because the inquiry and the answer are control data.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harnett (US-8,648,734) in view of Urano et al. (US-8,438,249), Kim et al. (US-2008/0136708) and Garg et al. (US-2004/0032876) as applied to claim 6 above, and further in view of Chen et al. (US-2021/0285915).

In regards to claim 9, the combination of Harnett, Urano, Kim and Garg, as applied in claim 6 above, does not teach that the one or more sensor nodes include a sensor for measuring leakage magnetic flux of an object that needs to be measured.
On the other hand, Chen teaches that magnetic flux leakage sensor are well known in the art to detect corrosion of an object [par. 0003 L. 1-14]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chen’s teachings of a magnetic flux leakage sensor in the system taught by the combination because it will permit to detect corrosion of an object from a remote location.

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, the prior art cited in this office action does not teach either by anticipation or combination the following limitations: B) requesting data collection from the gateway through a control channel by the sensor unit when the measurement is finished, and transmitting a collection request event to the server and determining whether a data channel is available by the gateway that has received the data collection request; and (E) notifying termination of collection to the gateway by the sensor unit when transmission of the measured data is finished, and transmitting a collection termination event to the server and transmitting the received sensor data by the gateway that has received the termination of collection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685